Citation Nr: 1002801	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1983 to July 1986.  He had subsequent service in 
the Texas Army National Guard until his discharge in 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which denied service connection for 
a low back disability and a right knee disability.

In September 2006, the Veteran presented testimony at a 
personal hearing held at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

In March 2007, the Board remanded this case to the agency of 
original jurisdiction (AOJ) for additional development.  The 
requested development has been accomplished, and the case has 
been returned to the Board for further consideration of the 
appeal.

Issue not on appeal    

The January 2003 rating decision also denied the Veteran's 
claim of entitlement to service connection for tinnitus.  The 
Veteran appealed.  That issue was included in the Board's 
March 2007 remand. 

In an October 2009 rating decision, the AOJ granted service 
connection for tinnitus with a 10 percent disability rating 
assigned, effective October 3, 2001.  To the Board's 
knowledge, the Veteran has not appealed that decision.  Since 
service connection was granted, the Veteran's appeal as to 
that issue has become moot.  The Veteran has not disagreed 
with the assigned disability rating or the effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection]. Therefore, that matter has been resolved and is 
not in appellate status.  


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record indicates that the Veteran's low back disability is 
not related to his military service.

2.  A preponderance of the competent medical evidence of 
record indicates that the Veteran's right knee disability is 
not related to his military service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a low 
back disability and a right knee disability.  Inasmuch as 
these two issues involve application of essentially similar 
facts to identical law, in the interest of efficiency they 
will be discussed together. 
  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues being decided on 
appeal will then be analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, in March 2007 the 
Board remanded the issues of entitlement to service 
connection for low back disability and right knee 
disability.  The AOJ was instructed to attempt to obtain any 
decisions and supporting records relating to workers' 
compensation claims made by the Veteran, in particular one 
related to a back injury in November 1987.  The AOJ was also 
requested to obtain an examination of the Veteran's low back 
and right knee as well as opinions by the examiner as to the 
relationship, if any, between the claimed disabilities and 
the Veteran's military service.  The Veteran's claim was then 
to be readjudicated.    

Review of the file reveals that in a May 2008 letter, the AOJ 
requested that the Veteran provide VA with any available 
decisions, with supporting medical records, with respect to 
any workers' compensation claims filed by him, in particular 
one related to a back injury in November 1987.   The Veteran 
did not respond.

The requested examination and opinions relating to the low 
back disability and the right knee disability were completed 
in September 2009.  A supplemental statement of the case 
relating to the remaining issues of service connection for a 
low back disability and a right knee disability was sent to 
the Veteran in October 2009. 

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Veteran was informed of the evidentiary requirements to 
substantiate a claim for service connection in a letter from 
the RO dated December 21, 2001.  
The Veteran was informed that the evidence for service 
connection must show that he had an injury in military 
service or a disease that began in or was made worse during 
military service. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the December 2001 letter.  
Specifically, the Veteran was advised that VA is responsible 
for obtaining relevant records from any Federal agency, 
including records kept by VA Medical Centers.  The letter 
also informed the Veteran that VA would make reasonable 
efforts to obtain the Veteran's private medical records, 
employment records, or records from state or local government 
agencies.  Included with the letter were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and the letter asked that the Veteran complete this release 
so that VA could obtain records on his behalf.

The VCAA letter further emphasized: "You must give us enough 
information about these records so that we can request them 
from the person or agency who has them.  It's still your 
responsibility to make sure we receive these records." 

An April 2007 letter from the VA Appeals Management Center to 
the Veteran specifically requested: "If there is any other 
evidence or information that you think will support your 
claim, please let us know. If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the April 4, 2007 VCAA letter, page 2.  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date. Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006as well 
as in the April 4, 2007 VCAA letter.  Those  letters detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations and statements from employers as to 
job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 and April 2007 
VCAA letters advised the Veteran as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination.

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the present case, 
some of the required VCAA notice relating to the Dingess 
decision was not provided prior to the RO's January 2003 
unfavorable decision.  This was not prejudicial to the 
Veteran, since he was subsequently provided adequate notice 
and was allowed a meaningful opportunity to participate in 
the adjudication of the claims.  The claim was readjudicated, 
and a supplemental statement of the case (SSOC) was provided 
to him in October 2009.  

Thus, even though some of the required VCAA notice came after 
the initial adjudication, there is no prejudice to the 
Veteran.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim. In particular, the RO has obtained 
the Veteran's National Guard records and private medical 
treatment records (it does not appear that he has had VA 
treatment).  Additionally, the Veteran was provided with a VA 
examination relating to his low back disability and right 
knee disability during September 2009.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board notes that the RO, after making several requests to 
the National Personnel Records Center (NPRC), was unable to 
obtain the Veteran's service treatment records (STRs).  In 
its last reply dated August 28, 2002, NPRC stated it had made 
and extensive and thorough search for the records and was 
unable to locate them.  NPRC concluded that further efforts 
to locate them at NPRC would be futile.  

In a letter dated May 9, 2002, the RO notified the Veteran of 
its difficulty in obtaining his STRs, and noted it had 
obtained some minimal records from the Texas National Guard, 
and had a pending request for records from the base hospital 
at Fort Polk.  On May 21, 2002, the reply from the Fort Polk 
hospital was that it had no records.  

In a letter dated December 19, 2002, the RO notified the 
Veteran that its extensive efforts to locate his STRs had 
been unsuccessful.  The letter advised him that he could 
notify VA of any alternative sources where his service 
treatment records could be located or other evidence he 
wanted to be considered in deciding his claim.  
In September 2006, the Veteran files copies of an April 2003 
letter to his sister, and a reply from his sister in April 
2003, in which the injury to his back from falling down 
stairs was discussed.  The Veteran also filed a letter from a 
fellow National Guardsman who noted that the Veteran had many 
issues with his back problems that he stated had stemmed from 
an initial injury in basic training.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a Veteran's service medical records.  The Board finds, 
however, that in light of the extensive attempts to obtain 
the Veteran's STRs, which have been futile, that there is no 
reasonable possibility that the missing records may be 
located or recovered, and thus no useful purpose would be 
served in remanding this case for more development.

Therefore, the Board concludes that the duty to assist 
provisions of 38 C.F.R. § 3.159(c)(2) have been met as to the 
STRs to the extent practicable.  Moreover, as will be further 
discussed below, the evidence of record, chiefly the 
Veteran's own statements, indicates that the Veteran 
sustained injuries to his back and right knee in service, so 
the loss of the STRs is not crucial to the outcome of this 
case, which as discussed below hinges on the matter of 
medical nexus.    

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  As was noted in the Introduction, the Veteran 
testified at a Travel Board hearing before the undersigned 
member of the Board in September 2006.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  

Analysis

Initial matter - the missing service records

As has been explained above, the Veteran's service medical 
records are missing.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of- the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, the failure to locate the Veteran's service 
records, although regrettable, is not crucial to the outcome 
of this case.  In-service injury is being established via the 
Veteran's own statements.  As will be further discussed 
below, the Veteran's National Guard records contained an 
October 1985 physical examination and report of medical 
history which contained significant contemporaneous 
statements by the Veteran in his own handwriting which relate 
to his current low back and right knee disabilities.  While 
his missing service treatment records could possibly provide 
more details surrounding the Veteran's service connection 
claims, it does not appear that they would affect the Board's 
decision in view of the Veteran's October 1985 statements.  

Discussion

Hickson element (1) requires medical evidence of a current 
disability.  A VA examiner in September 2009 diagnosed 
chronic low back pain status post lumbar laminectomy and 
discectomy at L5-S1.  An x-ray study of the lumbar spine 
revealed evidence of degenerative disc disease at L5-S1 with 
mild diffuse degenerative change.  Right knee patellar 
tendinitis/patellofemoral syndrome was also diagnosed.  Thus, 
Hickson element (1) is met.

Hickson element (2) requires in-service incurrence or 
aggravation of a disease or injury.  The Board will 
separately address disease and injury.

With respect to in-service disease, the Veteran does not 
contend that any disease related to his low back or his right 
knee was medically identified in service.  
There is no objective evidence of a diagnosis of arthritis 
within the one year period after service such as to warrant 
presumptive service connection for arthritis of the lumbar 
spine.       

With respect to in-service injury, in his September 2006 
hearing testimony, and in a September 2009 statement to the 
VA examiner, he contended that his low back was injured in a 
fall down stairs during basic training in 1983, and his right 
knee and low back were injured during October 1983 when he 
fell off a truck.   

The Veteran is competent to testify about what he has 
experienced.  See 38 C.F.R. § 3.159 (a)(2) [lay evidence is 
competent if it conveys matters that can be observed and 
described by a lay person]; see also Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Based on the Veteran's testimony, 
Hickson element (2) is met as to in-service injury.  

With regard to Hickson element (3), medical nexus, the 
examiner in September 2009 opined that it was less likely as 
not that the Veteran's current low back condition was 
directly related to any injury in service.  The examiner 
noted that the Veteran had stated in his own handwriting in 
October 1985 [after the injuries in 1983] that he had injured 
his back prior to service but that he had experienced no 
persistent problems thereafter.  The VA examiner further 
noted that there was clear documentation that a civilian 
injury at United Parcel Service after service had caused 
radicular pain that required surgery.  Thus, the examiner 
concluded that the bulk of the objective evidence 
demonstrated that there were no residual radicular symptoms 
or chronic problem across the low back when he left service.  
He also noted that the Veteran's own handwritten statements 
were that there were no symptoms in his back when he left the 
military.

With regard to the right knee, the VA examiner opined that it 
was less likely as not that the current right knee condition 
is directly related to any injury in service.  
The examiner again referred to the Veteran's handwritten 
statements in October 1985 wherein he said there were no 
problems with the knee when he left service.  The VA examiner 
further noted that the current diagnosis [right knee patellar 
tendinitis/patellofemoral syndrome] is not uncommon, 
especially at the Veteran's age [48 years] and weight [the 
Veteran was described as being "overweight", although his 
exact weight was not recorded].   

The VA examiner's opinion is powerful evidence against the 
Veteran's claims.
The opinion appears to be congruent with the Veteran's 
reported medical history, which indicates no back or knee 
problems until after service.  Indeed., in his October 1985 
report of medical history, the Veteran responded "no" to 
the questions concerning back and knee problems; physical 
examination was pertinently negative. 

The Board notes that the Veteran reported to the examiner in 
September 2009 that he only made those statements in October 
1985 that the low back and right knee problem had resolved 
because it was an examination to qualify him for ROTC, and he 
was told by the examiner that he would need to make such 
statements in order to qualify.  The Veteran now contends to 
the contrary, that is that he has had chronic problems with 
his low back and his right knee since his discharge from 
active service.  

The October 1985 service examination documents contain 
significant contemporaneous statements made by the Veteran at 
the time.  This objective record, in the Board's opinion, 
outweighs the recent self-serving statements made by the 
Veteran in connection with his claim for monetary benefits 
from VA.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
Veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Significantly, the record contains objective medical evidence 
that shows that the Veteran injured his low back during 
October 1987 while working for United Parcel Service (UPS), 
which resulted in his undergoing a lumbar laminectomy and 
discectomy at L5-S1 during November 1987.  See, e.g.,  a 
report dated June 6, 1988 from B.T., D.O.:  "[back] injury 
was first realized while working at U.P.S. on 10/24/07, while 
working with heavy parcels".   See also a report of B.B., 
M.D., to the same effect.

The Veteran has filed favorable nexus opinions.  The record 
contains a two page single spaced typewritten consultation 
summary from his private physician, 
Dr. A.B., dated November 17, 2003, and another similar one 
page consultation summary dated November 26, 2003.  Dr. A.B. 
diagnosed the Veteran with chronic low back pain with 
significant degenerative findings at the L5-S1 level.  He 
opined that "it is possible but difficult to say with 
probability that his current back condition . . . is clearly 
the result of the military injury in 1983."  As concerns the 
right knee, Dr. A.B. diagnosed the Veteran with a probable 
meniscal injury.  He opined "Certainly by history the onset 
of the problem originates with his military injury and he has 
had continuous difficulties with his knee ever since then so 
it seems probable that his military injury in 1983 is the 
cause of his ongoing knee symptoms."  

The Veteran also filed a summary of a neurological 
consultation concerning his back with Dr. D.B. dated January 
7, 2005.  Dr. D.B. noted that the Veteran had provided copies 
of Dr. A.B.'s summaries for him to review.  Dr. D.B. noted 
that the Veteran attributed his 1987 back surgery to the 1983 
injury.  Dr. D.B. opined that the Veteran "likely has 
ongoing discogenic low back pain resulting from his annular 
injury in 1983, in all medical probability."   

The Board must weigh the probative value of medical opinions 
and in doing so, it may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).   

In this regard, the Board places greater probative value on 
the VA examiner's opinions than those of Dr. A.B. and Dr. 
D.B., as the VA examiner's opinions are based on a review of 
the claims file and are consistent with the evidence of 
record.    
Neither Dr. A.B. nor Dr. D.B. had reviewed the Veteran's 
claims folder, and that their favorable nexus opinions appear 
to be based entirely on the Veteran's own recent statements 
as to his medical history relating to his low back and right 
knee, which as discussed is inconsistent with the objective 
medical history.  

Crucially, with respect to the back disability, both 
favorable opinions noted that the Veteran had underwent back 
surgery in 1987 or 1988, but they do not indicate that the 
Veteran had made the doctors aware of the 1987 injury to his 
back at UPS.  It is also clear that, although the Veteran did 
inform the doctors that his service medical records were 
missing, he did not inform them of the statements he made in 
his October 1985 physical examination and report of medical 
history. 

Thus, Dr. A.B. and Dr. D.B. rendered their opinion based 
exclusively on the Veteran's report of in-service injuries, 
without benefit of more objective and contemporaneous 
evidence such as the 1985 self report in which the Veteran 
indicated that he had no problems, the evidence relating to 
the 1987 UPS injury to his back.  In Elkins v. Brown, 
5 Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician had reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the Veteran).  The Court has 
similarly rejected medical opinions when they are based on 
statements by the Veteran of his own medical history and 
opinions as to causation.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant; a medical opinion based on an 
inaccurate factual premise is not probative).
     
In short, the September 2009 VA medical opinion outweighs the 
two opinions in favor of the Veteran's claims, since the 
latter are based exclusively on the Veteran's factually 
erroneous statements concerning his medical history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) [in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran if they have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion].  

The Veteran in essence contends that his back and right knee 
disabilities began during service and have continued since.  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as detailed above 
there is no evidence of a back disability until the October 
1987 injury, and no evidence of a right knee disability until 
2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability].  

Accordingly, Hickson element (3) has not been met.  The 
Veteran's claims fail on that basis.

In conclusion, after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection for low back 
and right knee disabilities.  The benefits sought on appeal  
are accordingly denied.    




ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


